Citation Nr: 1754122	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-28 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent for traumatic brain injury (TBI) with cognitive disorder.

2. Entitlement to an initial rating in excess of 10 percent for paralysis of the right fifth (trigeminal) cranial nerve.

3. Entitlement to an initial rating in excess of 10 percent for paralysis of the left fifth (trigeminal) cranial nerve.

4. Entitlement to an initial compensable rating for posttraumatic headaches.

5. Entitlement to an initial rating in excess of 30 percent for dysthymic disorder associated with TBI.

6. Entitlement to service connection for hearing loss, to include as secondary to service-connected cranial nerve, allergic rhinitis, and maxillary sinitis disabilities.

7. Entitlement to service connection for a low back injury.

8. Entitlement to total disability based on individual unemployability (TDIU).

9. Entitlement to special monthly compensation (SMC) at the housebound rate.

10. Entitlement to SMC based on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 1989.

These claims come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2012 (assigning 10 percent ratings for each of the cranial nerves and headaches and denying service connection for hearing loss and the low back) and January 2013 (assigning an initial 40 percent rating for TBI) and November 2013 (denying TDIU) by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge in January 2017.  He submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c).  Any other additional evidence received since the most recent supplemental statement of the case (SSOC) that was issued in April 2016 is not pertinent to the issued decided herein.  Id.

In the record, there is an indication that the Veteran's dysthymic disorder is related to his TBI, and in particular seems rather closely related to symptoms such as impaired memory, decreased attention, and social isolation.  Therefore, the Board will exercise jurisdiction over the rating for this disability as directed by the rating code.  38 C.F.R. § 4.124a, Evaluation of Cognitive Impairment and Subjective Symptoms, Note (1).

The Board notes that the Veteran has previously been denied for special monthly compensation (SMC) at the housebound and aid and attendance rates.  At the January 2017 Board hearing, the Veteran's spouse testified to a great degree about the Veteran's disabilities, in part because of his impaired memory and in part because she acts, to some extent, as a caretaker.  For instance, she cannot send the Veteran to the grocery store by himself, even with a list, because he would not remember what to get.  The Veteran's spouse also manages the family's finances.  Therefore, the issues of SMC at the housebound and aid and attendance rates have been raised by the record and are part and parcel of the increased rating claims on appeal.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011) (requiring the Board to consider SMC at the housebound rate if a veteran meets the requisite schedular criteria).  Thus, these issues have been added to the title page of this appeal.

Although the Veteran disagreed with a May 2016 rating decision finding that he was not competent to handle disbursement of funds, a November 2016 rating decision subsequently found him to be competent.

All the issues except TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

From December 20, 2012 to December 20, 2013, the Veteran was at most marginally employed and, since then, he has not worked.  He has been precluded from securing and following substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Since December 20, 2012, but no earlier, the criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19.

To meet the schedular requirements, there must be one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991).

In submissions to VA, the Veteran indicated that he worked full-time with minimal loss of work due to disabilities through December 2012 and that he worked half-time through December 2013 and lost 120 days due to illness.  The Veteran did not report his income in 2012.  In 2013, during which time he missed a significant amount of work, his highest monthly income was $720.  

In January 2016, the Veteran reported that he had not been working for 10 years.  At the January 2017 Board hearing, the Veteran and his wife testified that he was unable to hold steady work since the accident and having to miss work often because of his service-connected disabilities.  For instance, at times when he did work as a forklift operator, he would be unable to remember where the bins he was moving should go.

From this evidence, it seems that in 2013 the Veteran began missing work often, had an income below the poverty level, and, based on the testimony of the Veteran and his wife, his employment at that time may have become protected.  The Board finds that from December 20, 2012 to December 20, 2013, the Veteran was at most marginally employed and, since then, he has not worked.  He has been precluded from securing and following substantially gainful employment as a result of his service-connected disabilities.  This is so particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's rating for his TBI and other service-connected disabilities arising from that accident is 90 percent since January 25, 2013 and was 80 percent prior to that date.  Thus, the schedular requirements have been met under 38 C.F.R. § 4.16(a).  Therefore, a TDIU is granted since December 20, 2012.  38 C.F.R. § 4.16.

The Board finds that an earlier effective date for TDIU is not warranted, as before that date, the Veteran was working full-time and missing minimal work due to his disabilities based on his own report.  The Veteran's report of missing a significant amount of work in a later filing starting in October 20, 2012 is inconsistent with his first report of work history, which the Board weighs more heavily as it was filed in January 2013, close in time to the work history that was being reported.  The Board is unable to assign an earlier date, as the Veteran indicated in the January 2013 filing that he was working throughout 2011 and his date of claim for the increased rating claims on appeal is September 2, 2011.  38 C.F.R. § 3.400.

Further, in assigning the effective date, the Board has considered the Veteran's reports that his headaches did not result in missed work as of the March 2012 VA headaches examination.  The April 2012 psychological examination notes that the Veteran had been demoted from management to the warehouse.  The demotion, which was the result of his decreased memory and attention, does not warrant an earlier award of TDIU.  Rather, his less than total rating compensates him from impairment resulting in decreased ability to work in a managerial capacity.  Notably, occupational and social impairment was found to be less than total by the April 2012 examiner.

The Board has adjudicated this issue to afford the Veteran the benefit of TDIU now rather than wait for the final adjudication of his rating claims because the claim turned on the Veteran's work history in this case.  When he stopped working, the Board finds that the evidence is more likely than not because his service-connected disabilities caused him to be unable to work, but prior to that time, the Veteran had non-marginal employment in a non-protected position.  The Board does not find that any development undertaken for the claims remaining on appeal would affect this analysis.  See 38 C.F.R. § 3.159(d).


ORDER

Since December 20, 2012, but no earlier, TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Increased Rating Claims

Although the Board has granted TDIU, the Veteran's increased rating claims are still on appeal.  At the Board hearing, he asserted that his TBI, headaches, and cranial nerve impairment have worsened since his most recent examinations in February 2016.  Thus, it is necessary to remand these claims so new examinations can be conducted.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).  The Board notes that a complete evaluation of TBI residuals should include neuropsychological testing.

Hearing Loss

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was afforded a February 2012 VA examination.  At that time, hearing loss thresholds were as follows:

Feb. 2012
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
15
20
15
20
Left Ear
10
20
25
20
20

Speech discrimination scores, using the Maryland CNC word list, were 100 percent bilaterally.  The Veteran was said to have normal hearing in the right ear and sensorineural hearing loss at a frequency of 6000 Hz or above (for which VA does not award compensation) in the left ear.  The Veteran's hearing loss was said to lead to frustration for his girlfriend and family members because he cannot hear them well when he is not facing them or in noisy environments.

Despite no hearing loss for VA purposes being found, hearing loss was said to be due to service-connected factors, as the Veteran noted the onset of hearing impairment during service and was exposed to small weapons fire as well as aircraft and jet engines due to his duties moving, guiding, and refueling aircraft.

In January 2016, the Veteran received treatment from a VA audiologist.  The Veteran reported having better hearing in his left ear than in his right ear.  A significant history of noise exposure during military service with consistent use of hearing protection was noted.  Puretone thresholds were 40-70dB in the left ear and 45-75 dB in the right ear.  

Jan. 2016
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
75
60
75
90
90
Left Ear
55
50
55
60
75

Reliability of the testing conducted was considered "fair" as acoustic reflexes were present at lower than expected levels, especially in the right ear, given that the degree of hearing loss shown in testing would result in significant communication problems which were not reflected elsewhere during the examination.  

A March 2016 VA treatment note indicates that the Veteran was fitted for a hearing aid and states that results of a January 2016 hearing test were inconclusive due to testing inconsistencies and a major shift hearing since his most recent VA examination.  By this time, the Veteran noted difficulty in hearing in even quite situations.  Puretone testing revealed a symmetric flat mild to moderate sensorineural hearing loss with poor word recognition performance.  This demonstrated significant improvement since January, though word recognition, which was 60 percent bilaterally, was seen as being inconsistent with puretone testing results.  The treating clinician described the word recognition scores as "somewhat questionable."

An October 2016 VA treatment record reflects puretone threshold results consistent who those found in July 2016.  Unfortunately, the hearing results from July 2016 are not of record, so there is nothing against which the Board can compare to determine the puretone thresholds in October 2016.

Further, given that the February 2012 hearing test does not show a hearing loss disability under 38 C.F.R. § 3.385, reports that later testing was fair or inconsistent with auditory reaction, and descriptions that the Veteran has mild hearing loss, it is necessary to obtain the July 2016 hearing test results and the Veteran should be scheduled for another VA audiological examination to determine the nature and etiology of his claimed hearing loss.

Further, at the January 2017 hearing, the Veteran claimed hearing loss was caused or aggravated by his service-connected cranial nerve, allergic rhinitis, and maxillary sinitis.  A medical nexus opinion as to these theories of entitlement has not yet been obtained.  Thus, this secondary theory should also be considered.

Low Back

Treatment records show that the Veteran has a current low back disability, diagnosed as mild degenerative changes, slightly worse at L4-5.  Service treatment records after the MVA during which the Veteran suffered his TBI note that there was potential injury to the cervical spine, but were silent as to the lumbar spine.  The Veteran has noted low back pain since the accident, which he is competent to report, though the Board makes no judgment regarding credibility or weight at this time.  Therefore an examination and a medical nexus opinion regarding the claimed back disability should be obtained on remand.

Other Issues

The SMC issues noted above have not yet been developed and considered since October 2015.  The RO will be able to accomplish this on remand in the first instance.

Accordingly, these issues are REMANDED for the following actions:
	
1.  Associate with the claims file the results of a July 2016 hearing examination.  Then, schedule the Veteran for a VA audiological examination.

(A) Determine whether the Veteran has hearing impairment for VA purposes under 38 C.F.R. § 3.385.

(B) Did the Veteran's hearing loss at least as likely as not (50 percent or greater probability) have its onset during, or is it otherwise related to, service?

(C) If not, was the Veteran's hearing loss at least as likely as not (50 percent or greater probability) caused or aggravated by his service-connected cranial nerve, allergic rhinitis, and maxillary sinitis.

"Aggravation" is an increase in disability beyond the natural progress of the disease or temporary flare-up.

Before rendering an opinion, a complete review of the claims file should be conducted.  For any opinion given, a complete rational should be provided and the lay statements of the Veteran as to onset should be considered.

2.  Also, schedule the Veteran for an examination to assess the nature and etiology of his low back condition by an appropriate medical clinician and obtain an opinion as to whether:

It is at least as likely as not (50 percent or greater probability) that the Veteran's low back disorder is related to service, to include the MVA that caused his TBI.

For any opinion given, a complete rational should be provided and the lay statements of the Veteran as to onset and continuity of symptomatology should be considered.

3.  Also, schedule the Veteran for examinations to assess the nature and severity of his service-connected TBI residuals, including his headaches, cranial nerve impairment, and dysthymic disorder.  These examinations should include neuropsychological testing.

4.  Undertake any action necessary, based on the above and the evidence in the claims file, to develop the issues of entitlement to SMC at the house bound and aid and attendance rates.

5.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue an SSOC and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


